Pitney, V. C.
Objection is made to the frame of the answer and cross-bill that they do not support each other, and that the answer alone is a sufficient defence.
The answer, of itself, if it state sufficient facts, may be a complete defence to the action, but the defendant, in such case, is entitled to the further relief of having the mortgage canceled of record and the record title cleared. This can be accomplished only by a cross-bill. That was done in the case referred to by the defendant, Magie v. Reynolds, 6 Dick. Ch. Rep. 113.
The further ground of the motion is that it sufficiently appears by the pleading that the mortgage was given in compromise settlement of a litigated suit, and that such a compromise settlement forms a good consideration.
The point is well taken and well sustained by the authorities, provided that no fraud was practiced upon the defendant to *338induce her to enter into the transaction. For I am of the -opinion that if fraud was practiced upon the defendant in procuring her to make the settlement that she did make, it will vitiate the transaction, although it would, but for .the fraud, have‘been a fair compromise of the suit and been a good consideration. The maxim that fraud vitiates all transactions that .grow out of it is of universal application. ■
It follows that the simple question to be determined is whether ■the cross-bill shows that a fraud was practiced on the defendant in inducing her to accept from the complainant the title—good ■or bad—which he acquired under jhe sheriff’s sale based on his judgment against the quarry company, and giving back the ■mortgage in question as a consideration therefor.
I think that the allegations of the cross-bill are insufficient to show fraud. In the first place, while the cross-bill does not •state that the defendant’s bill which she filed against the complainant was prepared and drawn by counsel and that she had 'the ordinary assistance of counsel therein, yet it is to be presumed that it was signed by counsel.
Further, in her cross-bill herein, she prays reference to the ■pleadings in the suit so brought in this court, in such terms as to make it a part of her cross-bill; and while it was not produced with the other papers at the argument of the motion, it was alleged by complainant’s counsel herein, and not denied by •counsel for defendant, that the defendant’s bill filed against the complainant to set aside the judgment shows that she had the assistance of a solicitor and counsel, and it was not stated by her counsel on the argument herein that she was acting without counsel in the conduct of that suit.
Then the cross-bill does not state that defendant was without counsel when she acted upon the representation so made to her of the validity of the complainant’s title, nor does it state that the counsel of the complainant, in making that representation to her, did not have reason to believe that the title of the ■complainant to the premises was a valid title. The allegation is simply that the attorneys and agents, acting for the- complainant, represented and stated that the complainant had a good, perfect and valid title to the premises in question. It does not *339state that they had any better knowledge of the value of the title than she and her counsel had. The allegations of her bill to set aside the judgment were substantially those of her cross-bill herein, and the presumption is that she had been informed by her counsel, and truly informed, as to the value of that title. So that it does not appear that she was taken unawares and was in a situation to be deceived or unduly impressed by a mere allegation of the counsel of the complainant that his title was good. It. is also to be observed that she does not state that she relied upon that representation, and that she was temporarily led to believe that the title was good.
Further, no representation of fact was made which was not shown by the record. The representation was simply an affirmation of a matter of opinion based upon matters appearing on the record, with which defendant and her counsel were quite as familiar as were the complainant and his counsel. This clearly differentiates the present from those cases where some affirmation is made of an influential fact resting in the knowledge of the fraud-doer, and not known to the party defrauded, who has the right to rely upon the affirmation of the other party. The ease made by the cross-bill shows no such misrepresentation.
These conclusions lead me to the conclusion above stated, namely, that the allegations of the cross-bill are not sufficient to show a fraud practiced upon her. The cross-bill must therefore be stricken out.
And then, with regard to the answer proper: The only direct denial of the allegation of the bill is that ■ defendant was indebted to the complainant at the time of the giving of the mortgage in the sum of $850 therein mentioned. But, in setting forth the real defence, she refers to the allegations thereafter to be made in the cross-bill. So that it sufficiently appears that the defence set up by the answer is the same as that set up in the cross-bill; and this result shows that the answer sets up no defence to the bill, and must also be stricken out.